Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 3, 1977, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the facts, indictment dismissed, and case remitted to the Supreme Court, Kings County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. The People failed to prove defendant’s guilt beyond a reasonable doubt. Suozzi, J, P., Gulotta, Margett and Hawkins, JJ., concur.